EXHIBIT Third Quarter 2009 Results and Commercial and Clinical Update Dear Shareholders, There are two key areas to highlight in the third quarter 2009 commercial and clinical update. First, our technology continued to reach more physicians’ practices and patients than ever before. During the third quarter, 15 new systems were shipped, 12 of which were sold to physician customers or distributors. By quarter’s end, 85 cumulative ‘revenue base’ systems were in the market. This compares to 70 such systems at the end of the second quarter of 2009. By revenue base systems, we mean the aggregate of systems sold to physician customers or distributors, or units placed with physicians that are generating consumable sales. A noteworthy third quarter trend, which is continuing into the fourth quarter, is that there has been a marked reduction in inventory at key distributors, and thus an increase in the number of systems that have been installed and are now being operated. Simultaneously, we have appointed new distributors in Thailand (General Electric) and the Middle East. Most indicative of the long-term potential of the technology and sustained customer satisfaction are the continued favorable consumable trends. A total of 314 consumables were shipped in the third quarter. Of these, there was a record number of reorders and a quarter over quarter and year over year increase in overall consumable revenue. A second highlight is the progress we are making to accelerate our revenue growth in the cosmetic market. Cosmetic surgery is a key revenue driver for us because it is not limited by reimbursement and there is a global movement toward the use of fat tissue in cosmetic surgery. In the third quarter, we implemented substantial sales, marketing and technology initiatives intended to better support cosmetic physicians and their office staff. We rolled out a new campaign to educate and create awareness for cell-enriched cosmetic surgery amongst patients and physicians, starting with the launch of a new website, www.cellenrich.eu. This educational campaign is intended to help physicians communicate the key benefits of Cytori’s technology to their patients and drive potential patients to our physician customers. We are already seeing the effects from this initiative and anticipate these efforts will result in acceleration of system penetration and utilization. We are also committed to optimizing our technology with new product enhancements, which reduce the processing time and improve the workflow and economics of our customers’ practices. At the same time, these product enhancements increase the maximum volume of tissue that can be processed. This expands the number of potential applications for which the Celution® System may be utilized in the cosmetic market. For example, breast augmentation procedures of two and three cup size increases as well as smaller volume procedures for the face are now possible. Our sales team is incorporating new strategies in Western Europe. Because our direct sales force has proven to be the most effective driver of cosmetic sales, we have assumed greater control of the marketing and distribution for this market segment. We are confident that this shift will result in greater market penetration and increase our sales margins for our products. Key distribution partners such as MBA Grupo and GE Healthcare in turn can now focus on growing the current non-cosmetic markets such as those for hospital-based reconstructive surgery and clinical research. In addition, there are other noteworthy achievements since the end of the second quarter: · The FDA confirmed that the Celution® System will be regulated in the U.S. as a medical device; · The 69th patient has been enrolled in the RESTORE-2 breast reconstruction clinical study and completion of enrollment is imminent; · Preliminary results for the RESTORE-2 trial were accepted for poster presentation at the San Antonio Breast Cancer Symposium; and · First successful clinical tests of our forthcoming PureGraft™ product offering have been completed 1 Clinical Trial Progress Completion of enrollment in RESTORE-2 is imminent. To date, 69 of 70 patients have been treated. The trial could potentially enroll more than 70 patients, as eligible participants who have finished screening by completion of enrollment will be allowed to enter the study if treatment is completed within three days after the last patient is enrolled. For the first 30 patients who have reached the six-month follow-up, we will report interim data on December 12 at the San Antonio Breast Cancer Symposium. This is a highly anticipated presentation of the study results for this reconstructive surgery application. Enrollment has been completed in both of our cardiovascular disease studies in Europe this year and both were deemed to have met their safety and feasibility objectives.
